Citation Nr: 0113199	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to August 
1996.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (the RO) which denied the veteran's claim of 
entitlement to a clothing allowance.  

In December 1999, the Board denied the veteran's claim of 
entitlement to a clothing allowance.  In that decision, the 
Board also denied a claim of entitlement to service 
connection for urticaria.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  During the pendency of that appeal, 
the veteran's representative and the VA Office of the General 
Counsel filed a Joint Motion for Remand, requesting that the 
Court vacate the Board's August 1997 decision and remand the 
issue of entitlement to a clothing allowance for further 
development and readjudication.  The parties also requested 
that the veteran's claim of entitlement to service connection 
for urticaria be dismissed, as the veteran had decided to 
withdraw his appeal with respect to that issue.  In July 
2000, the Court granted the Joint Motion, vacated that part 
of the Board's December 1999 decision which denied the 
veteran's claim of entitlement to a clothing allowance and 
remanded that issue to the Board for compliance with 
directives that were specified in the Joint Motion.  


REMAND

The veteran is seeking entitlement to an annual clothing 
allowance.  He essentially contends that he wears a left knee 
brace due to his service-connected left knee disability, and 
that the left knee brace wears out his clothing.

At the outset, the Board notes the June 2000 Joint Motion 
addressed the matter of whether the Board erred in its 
December 1999 decision by concluding that the veteran had 
failed to submit a well-grounded claim of entitlement to a 
clothing allowance; and that, consequently, VA had no duty to 
assist him in the development of evidence pertinent to his 
claim.  After reviewing the Board's decision, the parties 
agreed that the Board had misinterpreted the criteria for 
determining whether the claim for a clothing allowance was 
well grounded when it found that the veteran was required to 
submit a certification from a Chief Medical Officer or 
designee regarding whether or not his knee brace tended to 
wear or tear his clothing.  38 C.F.R. § 3.810 (2000).  The 
parties agreed that 38 C.F.R. § 3.810 set forth such a 
certification as a requirement for ultimately granting 
entitlement to a clothing allowance, not as a requirement for 
well grounding the claim.  

The Board notes that following the Court's July 2000 Order, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Among other things, this law eliminated 
the concept of a "well-grounded claim", and redefined the 
obligations of VA with respect to the duty to assist.  The 
law provides that VA now has a duty to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

Because the provisions of the VCAA have effectively 
eliminated the concept of a "well-grounded claim", the 
Board believes that the matter of whether or not the 
veteran's claim is well grounded has been rendered moot.  

For the reasons and bases set forth below, the Board finds 
that additional evidentiary development is necessary before 
this claim can be properly adjudicated.

The Joint Motion indicates that the Board erred in its 
December 1999 decision by failing to consider the provisions 
of the VA Adjudication Procedure Manuel M21-1 concerning 
claims for an annual clothing allowance.  Specifically, the 
Joint Motion states that these provisions require the RO to 
prepare a VA Form 21-8679, Eligibility Determination for 
Clothing Allowance, and to forward this form to the 
outpatient clinic of jurisdiction in order to obtain an 
opinion as to whether the appliance worn or used by the 
claimant is one which tends to wear or tear his clothing.  
Therefore, in order to ensure full compliance with the 
directives specified in the Joint Motion, as well as to 
ensure fulfillment of VA's duty to assist as defined in the 
VCAA, the Board finds that a remand of this case is 
warranted, in order to provide the RO with an opportunity to 
comply with the provisions of the VA Adjudication Procedure 
Manuel M21-1 concerning claims for an annual clothing 
allowance.

Accordingly, this case is remanded for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed in 
full.  In particular, the RO should 
ensure that all relevant records have 
been obtained and associated with the 
claims folder, to include the veteran's 
most recent VA treatment records.

2.  Following completion of the 
foregoing, the RO should prepare a VA 
Form 21-8679, Eligibility Determination 
for Clothing Allowance, and forward the 
form to the appropriate medical 
authority.  The RO should request that a 
determination be made as to whether the 
orthopedic appliance worn or used by the 
veteran for his service-connected left 
knee disability is one which tends to 
wear or tear his clothing.  The completed 
VA Form 21-8679 should then be returned 
to the RO.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a clothing allowance.  
Additional evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  The case should 
be then returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

